Bastow, J. (dissenting).
There is overwhelming proof from several eyewitnesses that in the early evening of August 24, 1965, appellant stabbed and killed one Hicks on West 123rd Street. Shortly before, appellant had tried to borrow money *263from one of his companions. When refused he remarked that “ I am going to get some money one way or the other, if I have to kill somebody.” Thereafter, appellant joined Hicks, an acquaintance who was passing. The two spoke, entered a basement and reappeared in 10 minutes. It was at this time that the several witnesses saw defendant strike Hicks who fell mortally wounded. Thereafter appellant was seen to take from Hicks’ pocket the small amount of change he had been carrying.
Thus, in finality, the only substantial issue for the jury to resolve was whether the proof established that appellant caused Hicks’ death while “ engaged in the commission of, or in an attempt to commit a felony, either upon or affecting the person killed or otherwise ” (former Penal Law, § 1044, subd. 2).
The majority of the court concludes that reversible error was committed when the trial court in response to the question of the jury as to whether “ a felony robbery [is] committed if money is taken from a dead man ” answered in the affirmative with the following statement: “If a man or woman kills
another for the purpose of robbing him, and in the course of robbing him, or after he has robbed him, in order to get away and retain whatever ill-gotten gains he had, any of those circumstances constitutes a felony murder. Is that clear? ” The jurors by their silence evinced no interest in further elucidation on the subject. In this posture of the record it is submitted that the response of the court was a correct statement of the pertinent legal principle. (Cf. People v. Wood, 8 N Y 2d 48, 51.)
The majority, however, apparently finds reversible error because the trial court did not further specifically instruct the jury that if it were found that the intent to rob was formed after the stabbing, defendant could not be found guilty of a felony murder. ‘ ‘ There is no doubt that if a jury requests additional information, the information required must be given [citing authorities]. It is not the law, however, that every failure to answer a question propounded by a jury gives rise to reversible error [citing authority]. In each case, we must examine if the failure to answer the jury’s question gives rise to a serious prejudice to the defendant’s rights [citing authorities].” (People v. Jackson, 20 N Y 2d 440, 454-455.)
Pertinent here to such an examination is exploration of the instructions of the trial court both before and after the jury’s question had been asked and answered. In its main charge the court fully and precisely stated the legal principles applicable to a felony murder. It concluded with the statement that “ Unless the defendant inflicted injuries which resulted in the death of Albert Hicks, while he was engaged in the felony of *264robbery, or attempted robbery, or unless he slew Albert Hicks in an effort to commit the crime of robbery, or attempted robbery, he may not be convicted of murder in the first degree, as a felony murder
Equally, if not more important, are the detailed instructions given the jury after the court had answered the question — the insufficiency of which the majority finds to have been reversible error.- In. concluding these instructions the court said: “ A felony murder is a homicide. That means it is a killing of a human being committed during the course of the commission of a felony. I told you that robbery, or attempted robbery, is a felony under our law. Now, I did give you quite some description with regard to the crime of robbery.. Do you want me to give you that again? the foreman : No, we don’t need that, the court : Everybody seems to say ‘No.’ All right.”
In the light of these instructions and this exchange of words, it is difficult to understand how the jury could possibly have been misled into believing that appellant might have been convicted of a felony murder if the intent to commit the crime of robbery had been formulated after the stabbing. If confusion existed, however, it was dispelled by additional instructions to which reference will be made.
The majority opinion further quotes a question asked by juror number 12. The record disclosed that thereafter the court again defined a felony murder, common-law murder, murder second degree and manslaughter first degree, all of which covers some three pages in the record. If the shadow of a doubt remained as to the clarity of the instructions these were the closing words of the court: “ in the case of murder in the first degree as a felony murder, it is not necessary to intend to kill the victim, because the intention to commit the felony, the underlying felony of robbery or attempted robbery, is sufficient under the statute to take care of that gap, that need, you see? and the intent to commit the felony is transmitted over by virtue of the statute and it is made murder in the first degree as a felony murder, because, while he may not have intended to kill, he intended to commit a felony, in the course of which a man was killed. Now, does that make it clear to you? the jurors: Yes.”
The contention of appellant that these instructions misled the jury to believe that he could have been convicted of a felony murder although the intent to rob was formulated after the stabbing is without merit or substance.
Lastly, the testimony of Hackett, the deaf-mute, eoncededly presented problems to all participants in the trial. These problems were eventually surmounted and a new trial should not *265be ordered with the hope that the next trial will present a more readable record. It is true that Hackett was the only witness who saw the knife in appellant’s hand prior to the fatal blow. At least half a dozen witnesses, however, saw defendant strike Hicks and the latter fall to the pavement and die. One Hillery approached and saw appellant wiping the blade of the knife on the shirt of the dead or dying victim. Other witnesses saw the knife in defendant’s hand after the stabbing.
I find no error but, if error there was, it was technical and not substantial and the judgment should be affirmed pursuant to the mandate of section 542 of the Code of Criminal Procedure.